Citation Nr: 0635810	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-30 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected left 
shoulder disability, to include recurrent dislocation, status 
post-surgery (Bankart repair) with minor bone spur from the 
neck of the humerus, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1977 to 
February 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied an increased rating for the veteran's service 
connected left shoulder disability.  The RO issued a notice 
of the decision in July 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in September 2004.  
Subsequently, in July 2005 the RO provided a Statement of the 
Case (SOC), and thereafter, in September 2005, the veteran 
timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in August 2006, where the veteran presented as 
a witness.

The Board comments that at the veteran's hearing, he appeared 
to raise an issue with respect to a back disability as 
secondary to his service-connected left shoulder disability.  
Hearing Transcript at 3.  The RO should clarify whether the 
veteran intends to pursue such a secondary service connection 
claim and adjudicate such a matter, if necessary. 


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's left shoulder disability is manifested by 
normal flexion, extension, internal and external rotation, 
no pain except that reported during temporary flare-ups, 
and no fatigue, weakness, lack of endurance or other 
functional limitation; this disability is not 
characterized by recent recurrent dislocations, guarding, 
loose movement of the clavicle or scapula, or limitation 
of motion.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 10 percent for a left (minor) shoulder disability, to 
include history of recurrent dislocation, status post-surgery 
(Bankart repair) with minor bone spur from the neck of the 
humerus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.40,  4.59, 4.71a, Diagnostic Codes 
5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The May 2004 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service-connected 
left shoulder disability had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the May 2004 letter 
provided the veteran with notice of what type of information 
and evidence was needed to substantiate the claim, but it did 
not inform him about the type of evidence necessary to 
establish a rating or effective date for the rating.  Despite 
this letter's inadequate notice on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the RO cured this 
defect by fully apprising the veteran of these Dingess 
elements in a May 2006 correspondence.  Moreover, veteran 
thereafter participated in his Travel Board hearing, during 
which time he raised no issue with respect to the adequacy or 
timing of such notice.  The Board thus finds that no 
prejudice to the veteran ensued, as "the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the July 
2004 RO decision that is the subject of this appeal in its 
May 2004 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a May 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to veteran's left shoulder disability, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201 to 5203 set forth the relevant 
rating criteria, with differing evaluations for the major 
(dominant) and minor (nondominant) shoulders and arms.  See 
38 C.F.R. § 4.69 (2006) (defining dominant extremity); accord 
Mariano v. Principi, 17 Vet. App. 305, 311 (2003) (applying § 
4.69 in analysis of a claim involving the minor (nondominant) 
arm).  Pertinent to the instant case, normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201, which governs limitation of motion of 
the arm, allows  a 20 percent rating for motion restricted to 
shoulder level of the major and minor arm, and permits a 30 
percent or a 20 percent evaluation for such motion midway 
between the side and shoulder level for the major and minor 
arm respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5201 
(2006).  A maximum 40 percent rating is awarded for 
limitation of motion in the arm to 25 degrees from the side 
of the major arm and a 30 percent evaluation for the minor 
arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2006).

Other impairment of the humerus is evaluated under Diagnostic 
Code 5202.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).   
Malunion with marked deformity warrants a 30 percent and 20 
percent rating for the major and minor shoulders 
respectively, and malunion with moderate deformity warrants a 
20 percent rating for both shoulders.  Recurrent dislocation 
of the shoulder at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements warrants 
assignment of a 30 percent rating for the major shoulder and 
a 20 percent for the minor, whereas infrequent episodes and 
guarding of movement only at shoulder level, will receive a 
20 percent evaluation for either the major or minor shoulder.  
Nonunion (false flail joint) warrants a 60 percent evaluation 
for the major arm and 50 percent for the minor arm, while 
fibrous union of the humerus will generate a 50 and 40 
percent evaluation for the major and minor arms respectively.  
Loss of the humeral head (flail shoulder) warrants assignment 
of an 80 percent evaluation for the major shoulder and 70 
percent for the minor shoulder.  

Finally, with respect to impairment of the clavicle or 
scapula, Diagnostic Code 5203 provides that a veteran will 
receive a 10 percent disability rating when he has, in either 
the major or minor shoulder, malunion of the clavicle or 
scapula, or nonunion without loose movement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2006).  A veteran will receive 
the maximum 20 percent rating, for either the major or minor 
shoulder, only when he has nonunion of the clavicle or 
scapula with loose movement, or dislocation of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In a December 2000 VA radiology report, the examiner observed 
multiple views of the veteran's left shoulder, which revealed 
exostosis over the medial aspect of the femoral neck, 
probably post-traumatic.  The clinician found no significant 
abnormality of the glenohumeral or acromioclavicular joints.  

The veteran submitted to a May 2004 VA medical examination.  
The examiner indicated that he had reviewed the medical 
records and further reported that the veteran complained of 
pain on a scale of 8 out of 10, lasting 6 to 8 hours every 
other day, in addition to weakness and stiffness.  The 
veteran stated that such factors as range of motion and 
lifting precipitated the pain, with the alleviating factor of 
rest.  He denied any history of dislocations following a 1979 
left shoulder surgery and currently worked as a delivery 
person.  The veteran reported that his left shoulder 
disability did not interfere with his work activities.  

A physical examination revealed a well-healed surgical 
incision over the anterior aspect of the deltoid with no 
signs of infection.  The veteran displayed minimal tenderness 
to palpitation over the greater tuberosity, but had no 
redness, heat or abnormal movements.  The veteran exhibited 
no guarding with movement and he demonstrated an equivalent 
active and passive range of motion.  He had a forward flexion 
of zero to 180 degrees and abduction of zero to 180 degrees, 
with an external rotation of zero to 60 degrees and internal 
rotation of zero to 90 degrees.  The veteran had a positive 
impingement sign, positive Hawkins sign, negative Neer sign, 
negative apprehension sign and a negative sulcus sign.  His 
axillary nerve was intake and he demonstrated no neurological 
deficit in the upper extremities.  

X-rays obtained during this exam revealed osteophytes 
formation involving the glenohumeral head with glenohumeral 
space narrowing.  These films did not show evidence of 
migration of the humeral head in relation to the acromion and 
no fractures were appreciated, although there was 
articulation between the glenohumeral joint.

Based on these data, the VA examiner offered his impression 
that the veteran had left shoulder glenohumeral joint 
arthritis, status post-imbrication of the left shoulder joint 
capsule in 1979.

Approximately a year later, in May 2005, the same VA examiner 
reassessed the veteran's left shoulder disability.  This 
time, the examiner did not review the veteran's medical 
records, but he reiterated that the veteran reported no 
history of shoulder dislocation following surgery.  The 
veteran again complained of left shoulder pain and stiffness, 
and stated that he currently takes Motrin and occasional 
Vicodin to relieve pain.  He further conveyed that he 
experiences flare-ups that occur every other day for a period 
of 4 to 6 hours, which cause severe pain.  Range of motion 
was a precipitating factor, and alleviating factors were 
rest, Motrin and Vicodin.  The veteran denied any additional 
limitation of motion or functional impairment during the 
flare-ups.  He indicated that he did not use braces and also 
asserted that he did not experience recurrent dislocations.  
The veteran did convey, however, that his left shoulder 
disability interfered with his activities of daily living and 
that, at times, he had difficulty performing his duties as a 
carrier.

On physical examination, the VA examiner found no ecchymosis 
or palpable defects.   The veteran had no tenderness to 
palpitation over the acromioclavicular (AC) joint.  The 
veteran's shoulder was taken through repetitive range of 
motion and muscle strength was 5 out of 5.  He had no 
fatigue, lack of endurance, weakness or pain with repetitive 
range of motion of the left shoulder and there was no major 
functional impairment.  The VA examiner also detected no 
edema, effusion, instability, redness, heat or abnormal 
movements.  The veteran had no guarding with his left 
shoulder movements and he did not display any ankylosis of 
the glenohumeral joint.  The active and passive ranges of 
motion of the left shoulder were equal, and the veteran had 
forward flexion from zero to 180 degrees.  He displayed 
abduction of zero to 180 degrees with an internal and 
external rotation of zero to 90 degrees each.  There was 
negative Hawkins sign, Neer's test, drop-arm test and Jobe's 
test.

X-rays obtained during the exam revealed a spur over the 
proximal aspect of the humerus and mild joint space narrowing 
of the glenohumeral joint.  The glenohumeral joint appeared 
to be articulating well.

Based on these data, the a examiner assessed the veteran as 
having status post-surgery for left shoulder dislocation, 
currently with mild arthritis with no major functional 
impairment.  

Subsequently, in August 2006, the veteran participated in a 
Travel Board hearing.  He testified that he currently has 
arthritis and tendonitis in his left shoulder as well as a 
curvature and periodic pain.  Hearing Transcript at 2.  The 
veteran further stated that he must exercise caution with 
simple reaching movements, and that he tends to perform 
activities using his dominant right hand.  Hearing Transcript 
at 3.  He also indicated that his shoulder at times feels as 
if it might "drop off."  Hearing Transcript at 3.  The 
veteran conveyed that he takes medication on a regular basis 
to regulate his shoulder pain, to include Vicodin and Motrin.  
Hearing Transcript at 3, 4.  

With respect to the impact of his left shoulder disability on 
his daily work activities, the veteran disclosed that he must 
take breaks when performing such tasks as replacing light 
bulbs or ceiling fans, because when his hands are over his 
head, the left shoulder becomes tighter quickly and begins to 
hurt and burn.  Hearing Transcript at 4.  The veteran 
reiterated that with every activity, he must use caution with 
respect to his left shoulder, as it does not have the 
endurance that it did prior to his injury.  Hearing 
Transcript at 5.  He further indicated that he could not 
perform a task that required him to hold something for a 
prolonged period of time and that he has had to make 
adjustments, using his dominant right hand more so than his 
left hand, in practically anything he does.  Hearing 
Transcript at 5, 6.  He expressed his concern that his left 
shoulder disability would only worsen with time and age.  
Hearing Transcript at 6.  

In closing, the veteran's accredited representative expressed 
his dissatisfaction with the May 2005 VA examination report, 
stating that it was inadequate because the VA examiner did 
not at this time review the veteran's medical records.  
Hearing Transcript at 7.   

b. Discussion
The Board determines that the evidence of record 
preponderates against the veteran's claim under any of the 
relevant Diagnostic Codes.  Specifically, there is no 
indication in either the May 2004 or May 2005 VA examinations 
that the veteran displayed any limitation of motion of the 
arm, and therefore, he cannot generate a higher disability 
rating under Diagnostic Code 5201.    

As for Diagnostic Code 5202, neither VA medical examination 
report reveals that the veteran has malunion of the humerus 
with marked or moderate deformity, which would generate 
higher ratings of 20 percent or 30 percent for the (minor) 
left shoulder.  In addition, the veteran, in both the May 
2004 and May 2005 VA examinations, expressly denied having 
any recent or recurring left shoulder dislocations.  
Accordingly, he does not qualify for either a 30 percent or 
20 percent evaluation under this Code based on recurrent 
dislocation of a scapulohumeral joint.  There further is no 
indication on the record that the veteran had fibrous union 
of, nonunion of or loss of head of the (minor) humerus, as 
required for higher ratings ranging from 40 percent to 70 
percent under Diagnostic Code 5202.  As such, the evidence 
weighs against the veteran's claim under this Code.

Turning to Diagnostic Code 5203, the Board again comments 
that the veteran has consistently denied experiencing recent 
dislocations of the left shoulder, and therefore, the 
evidence does not support a higher rating of 20 percent under 
this Code.  In addition, the veteran did not display nonunion 
of the clavicle or scapula with loose movement during either 
of the recent 2004 and 2005 VA examinations.  Accordingly, 
the weight of the evidence falls against the veteran's 
increased rating claim.   

The Board has considered the DeLuca factors in its analysis 
of the veteran's claim.  The "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
[higher] rating ....."  VAOPGCPREC 9-98 (August 14, 1998).  
Clearly, the veteran has reported his pain at various 
examinations and through sworn testimony.  Nevertheless, the 
Board determines that the current state of the veteran's left 
shoulder, as most clearly captured by the most recent 2005 VA 
medical examination report, consisting of fully normal 
flexion, abduction, internal and external rotation, in 
addition to no pain except on temporary flare-ups, and no 
fatigue, weakness, lack of endurance or other functional 
limitation, does not warrant an increased rating beyond the 
10 percent already assigned.  See Boggs v. West, 11 Vet. App. 
334, 344 (1998) ("The Court finds that there is a plausible 
basis in the record supporting the Board's conclusion that 
the more recent medical opinions were of greater probative 
value").    

The Board acknowledges the veteran's statement, set forth by 
his accredited representative at the Travel Board hearing, 
that the May 2005 VA examination report was inadequate 
because the VA examiner had not, at that time, reviewed the 
veteran's medical records.  Hearing Transcript at 7.  The 
Board notes that the same clinician had examined the veteran 
at the previous, May 2004 VA examination, upon which time he 
had consulted with all of the veteran's medical records.  In 
addition, in the year between the two examinations (and in 
the years following the exams), the veteran submitted no 
additional medical evidence to substantiate his claim.  
Therefore, the same VA clinician, even if he had reviewed the 
veteran's claims file in May 2005, would not have discovered 
any new evidence to consider in his assessment.  Accordingly, 
the Board finds no merit in the veteran's assertion.    

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected left 
shoulder disability has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused any marked interference with 
employment, although the Board recognizes that the veteran 
testified that he must take breaks to rest his left shoulder 
after lifting for a prolonged period of time.  In the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular rating for his left shoulder disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


IV. Conclusion
For the reasons stated above, the Board finds that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  



ORDER

An increased rating in excess of 10 percent for left shoulder 
disability, to include recurrent dislocation, status post-
surgery (Bankart repair) with minor bone spur from the neck 
of the humerus, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


